Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products
(FDA No. FDA-2012-H-0817),

Complainant
v.
Falin Zhang, d/b/a Happy House
Docket No. C-12-1058
Decision No. CR2623

Date: September 21, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

The Center for Tobacco Products (CTP) began this matter by serving a complaint on
Respondent, Falin Zhang d/b/a Happy House, at 700 West Allegheny Ave., Philadelphia,
PA 19133, and by filing a copy of the complaint with the Food and Drug
Administration’s (FDA) Division of Dockets Management. The complaint alleges that
Happy House impermissibly sold tobacco products to a minor and failed to verify the age
of a person purchasing tobacco products, violating the Federal Food, Drug, and Cosmetic
Act (Act) and its implementing regulations, 21 C.F.R. Part 1140. CTP seeks to impose
against Respondent Happy House a $500 civil money penalty.

As provided for in 21 C.F.R. sections 17.5 and 17.7, on August 3, 2012, CTP served the
complaint on Respondent Happy House by United Parcel Service. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent should pay
the penalty, file an answer, or request an extension of time in which to file an answer.
CTP warned Respondent that, if it failed to take one of these actions within 30 days, the
Administrative Law Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision
ordering it to pay the full amount of the proposed penalty.
Respondent Happy House has not filed an answer within the time prescribed. Pursuant to

21 CFR. §

7.11, L assume that the facts al

statements) are true. Specifically:

e AtRe

the sal
age;

le of cigarettes or smokeless tol

leged in the complaint (but not its conclusory

spondent’s business establishment, 700 West Allegheny Avenue,
Philadelphia, PA, on August 23, 20

1, an FDA-commissioned inspector observed
bacco to a person younger than 18 years of

e At Respondent’s business establishment, 700 West Allegheny Avenue,

Philadelphia, PA, on August 23, 201
staff’s failure to verify prior to sale, by means of photo identification containing
the bearer’s birth date, the age of a person purchasing tobacco products;

e Ina warning letter dated November

1, an FDA-commissioned inspector observed

0, 2011, the CTP informed Respondent

Happy House of the inspector’s August 23, 2011 observations and that such
actions violate federal law, 21 C.F.R.
further warned that Respondent Happy House’s failure to correct its violation[s]

§§ 1140.14(a) and 1140.14(b). The letter

could result in a civil money penalty or other regulatory action;

e At approximately 3:42 p.m. on March 30, 2012, at Respondent’s business

establ:

ishment, 700 Wes

t Allegheny Avenue, Philadelphia, PA, an FDA-

commissioned inspector observed the sale of Newport Box cigarettes to a person
younger than 18 years of age;

e At approximately 3:42 p.m. on Marc’!
establishment, 700 West Allegheny Avenue, Philadelphia, PA, an FDA-
commissioned inspector observed staff’s failure to verify prior to sale, by means
of photo identification containing the bearer’s birth date, the age of a person
purchasing tobacco products.

h 30, 2012, at Respondent’s business

These facts establish Respondent Happy House’s liability under the Act. The Act
prohibits misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section 906(d)
of the Act. 21 U.S.C. § 387f(d); see 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R. §1140.1(b).
Under 21 C.F.R. section 1140.14(a), no retailer may sell cigarettes or smokeless tobacco
to any person younger than 18 years of age. Under 21 C.F.R. section 1140.14(b)(1), a
retailer must verify, by means of photo identification containing the bearer’s date of birth,
that no person purchasing the tobacco product is younger than 18 years of age.

A $500 civil money penalty is permissible under 21 C.F.R. section 17.2.
Order

For these reasons, I enter default judgment in the amount of $500 against Respondent
Falin Zhang d/b/a Happy House. Pursuant to 21 C.F.R. section 17.11(b), this order
becomes final and binding upon both parties within 30 days of the date of its issuance.

/s/
Carolyn Cozad Hughes
Administrative Law Judge

